Citation Nr: 0408116	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  73-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from May 1962 to 
July 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1972 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  While the veteran timely perfected 
an appeal of that decision with submission of a VA Form 1-9 
in January 1973, the RO never forwarded the case to the Board 
for appellate review.  Accordingly, the case has been pending 
for appellate review since 1973.  The veteran raised the 
claim again in July 2001.  The RO denied the claim in June 
2002 finding "no new and material evidence" to reopen the 
claim, and the case was forwarded to the Board for review.  

In March 2004, the representative submitted a request that 
the veteran's claim on appeal be advanced on the Board's 
docket, based on its having been erroneously denied appellate 
review for over twenty years.  That advance on the docket has 
been granted by the Board in March 2004.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

There was a change in the law during the pendency of the 
veteran's claim with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

Unfortunately, in this case, while the veteran has been 
notified of the provisions of the VCAA in a July 2001 VCAA 
notice letter, he has not been afforded complete notice of 
how the VCAA specifically applies to his claim on appeal.  
Hence, the veteran must be afforded notice of the provisions 
of the VCAA specifically tailored to the issue remanded here, 
to include notice of the evidence that has been obtained by 
VA, notice of specific evidence that is not of record that 
remains necessary to substantiate the appealed claim, notice 
of specific evidence that the veteran is expected to provide, 
and notice that the veteran should provide any additional 
evidence he may have in furtherance of his claim.  In so 
doing, the RO should provide notice of what specific portion 
of the evidence necessary to substantiate the claim would be 
secured by VA, and what specific portion must be secured by 
the veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of a recent Court decision, any VCAA 
notice was not issued to the veteran in the correct 
chronological sequence with notice issued prior to initial RO 
adjudication in September 1972.  38 U.S.C.A. §§ 5100, 
5103(a).  Notwithstanding the fact that the VCAA was not law 
until more than 28 years after the rating decision at issue, 
a recent Court decision holds that additional development is 
necessary to address whether the appellant was prejudiced by 
VA's failure to follow the VCAA development sequence outlined 
in the law.  

The Board notes that the RO denied the claim in June 2002 
based on the absence of new and material evidence to reopen 
the claim.  However, as appellate review first sought in 1972 
has yet to be afforded the veteran, the case was never closed 
and hence need not be reopened.  Under 38 C.F.R. § 20.1103 
(2003), a determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302 (2003).  Because an appeal was timely 
perfected finality did not attach in this case.  Accordingly, 
the appropriate standard of review is that for a new claim 
for service connection, and the veteran must be so informed.  

The veteran's representative in a March 2004 Informal Hearing 
Presentation argued that a service form SF 89 should be 
sought, which might reflect a history of disability of the 
ankle following the veteran's injury in service.  While 
available service medical records include a service 
separation examination report, the Board sees no harm in 
requesting any further service medical records which may be 
available.

The representative has also requested that any medical 
examinations associated with the veteran's Federal employment 
post service should be sought.  The Board is certainly in 
agreement that any pertinent post-service medical records 
indicated by the veteran should be requested by the RO, 
pursuant to the VCAA.  The Board notes, however, that in an 
authorization for release of medical records submitted in 
July 2001, the veteran indicated that two medical groups who 
cared for his disorder post service have been out of business 
for in excess of ten years.  Hence, there is no reasonable 
possibility of obtaining those records.  Further, the veteran 
also indicated treatment by Dr. Robert Cohen of Anchor 
Medical Associates.  The RO requested records from that 
physician and facility in August 2001, and records were 
received in August 2001. Still, if additional medical records 
exist which would clinically link a current left ankle 
disorder to service the veteran should identify those 
records.  

The veteran has not been afforded a VA examination to address 
the etiology of any current left ankle disorder including as 
related to service.  A VA examination must be afforded him 
for this purpose, pursuant to the VCAA.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter, and therein 
notify him of the evidence necessary 
to substantiate his claim.  This 
should include notice of what 
specific evidence VA will secure, and 
what specific evidence he must submit 
to substantiate his claim, pursuant 
to development requirements as 
delineated in Quartuccio.  The RO 
must also inform the veteran of 
applicable law for a new claim of 
entitlement to service connection for 
a disability on a direct basis.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant evidence, such as 
VA and non-VA medical records, or 
records from government agencies, if 
he identifies such records and the 
custodians thereof.  VA must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to have 
notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial August 1972 
RO adjudication of the appealed 
claim.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159.  

3.  The veteran should be asked to 
identify all medical records, VA, 
private, or U.S. Postal Service, 
which may be pertinent to his claim 
but have not yet been associated with 
the claims folder.  He should 
specifically be informed that this 
may include evidence of post-service 
examinations for or related to 
employment or for obtaining 
insurance, or physical examinations 
for any other purposes in which a 
left ankle disorder was noted.  He 
should be informed that examinations 
showing a left ankle disorder as a 
chronic condition near in time to his 
separation from service would be most 
helpful to his claim.  The veteran 
should also be informed that helpful 
evidence would include any medical 
evidence or opinions supporting a 
causal link between a current chronic 
or recurrent left ankle disorder and 
his period of active service.  He 
should be asked to provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records.  Thereafter, the RO should 
attempt to obtain all indicated 
records which are not already in the 
claims file.  The RO should inform 
the veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
identified by the veteran, the RO 
must notify him that he is 
responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  The RO should contact the National 
Personnel Records Center and request any 
additional service medical records, 
including service separation examination 
reports or reports of medical history.  
Records and responses received should be 
associated with the claims folder.  

5.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The examination is to assess the nature 
and etiology of any current left ankle 
disorder, to include scarring, nerve 
damage, and/or tendon damage.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review for 
the examination.  All questions posed to 
the examiner in this remand must be 
addressed and explained in full.  All 
indicated tests and studies should be 
accomplished.  For each left ankle 
disorder identified, the examiner must 
answer the following:  A.  Is it at least 
as likely as not that the disorder 
developed in service or was chronically 
worsened in service?  B.  Is the disorder 
otherwise related to the veteran's period 
of service.  The examiner must rely on 
objective medical evidence, and not 
merely historical statements by the 
veteran, as support for any medical 
opinions provided.  Etiological opinions 
must be substantiated by objective 
medical evidence of etiology.   

6.  Thereafter, and following any 
other appropriate development, the 
remanded claim must be readjudicated.  
If the determination remains to any 
extent adverse to the veteran, he and 
his representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what he must do in 
support of his claim.  Quartuccio.  
Care must be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. 
§§ 5100, 5103(a); 38 C.F.R. § 3.159.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




